Exhibit Advertisement Infosys Technologies Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Unaudited consolidated financial results of Infosys Technologies Limited and its subsidiaries for the quarter and year ended March 31, 2010 prepared in compliance with International Financial Reporting Standards (IFRS) as issued by International Accounting Standards Board (in Rs. crore, except per share data) Particulars Quarter ended March 31, Year ended March 31, 2010 2009 2010 2009 Revenues 5,944 5,635 22,742 21,693 Cost of sales 3,415 3,269 13,020 12,535 Gross profit 2,529 2,366 9,722 9,158 Selling and marketing expenses 333 271 1,184 1,106 Administrative expenses 407 430 1,628 1,631 Operating profit 1,789 1,665 6,910 6,421 Other income 252 252 990 473 Profit before income taxes 2,041 1,917 7,900 6,894 Income tax expense 441 302 1,681 919 Net profit 1,600 1,615 6,219 5,975 Paid-up equity share capital (par value Rs. 5/- each, fully paid) 286 286 286 286 Share premium, retained earnings and other components of equity 23,787 18,908 23,787 18,908 Earnings per share (par value Rs. 5/- each) Basic 28.02 28.33 109.02 104.89 Diluted 28.00 28.29 108.90 104.71 Notes: The reconciliation of net profit as per Indian GAAP and IFRS is as follows: (in Rs. crore) Particulars Quarter ended March 31, Year ended March 31, 2010 2009 2010 2009 Consolidated net profit as per Indian GAAP, including exceptional item 1,617 1,613 6,266 5,988 Amortization of intangible assets and others (17) 4 (46) (6) Share-based compensation (IFRS 2) – (2) (1) (7) Consolidated net profit as per IFRS 1,600 1,615 6,219 5,975 The Securities and Exchange Board of India (SEBI) had on November 9, 2009 issued a press release permitting listed entities having subsidiaries to voluntarily submit the consolidated financial statements as per IFRS. Further, SEBI issued a circular, dated April 5, 2010, wherein the Listing Agreement has been modified to this effect from March 31, 2010. For the quarter and year ended March 31, 2010, the company has voluntarily prepared and published unaudited consolidated IFRS Financial Statements in addition to preparing and publishing audited standalone and consolidated financial statements in accordance with Indian GAAP.
